El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
hH
El Sr. José D. Valles Vargas y la Sra. María Y. Salas Gay eran propietarios de dos (2) establecimientos de optometría y de venta y distribución de espejuelos, operados bajo el nombre comercial “Centro Visual del Norte” e “Industrial Optics”, ubicados en los municipios de Manatí y Caguas, respectivamente (en adelante nos referiremos a dichas em-presas de manera colectiva como la parte recurrida).
Por su parte, el Sr. Héctor Ríos Mora (en lo sucesivo el peticionario) laboró como optómetra licenciado en el “Cen-tro Visual del Norte”, en Manatí. Comenzó a laborar allí en agosto de 1994 hasta que fue cesanteado el 20 de abril de 2000.
Varias semanas luego de su despido, el 30 de junio de 2000, el peticionario presentó una querella contra la parte recurrida al amparo de la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. secs. 185a-185m (en adelante Ley 80) por alegado despido injustificado; al am-paro de la Ley Núm. 379 de 15 de mayo de 1948, según enmendada, 29 L.P.R.A. sees. 271-288 (en adelante Ley 379), por falta de pago de vacaciones adeudadas, y al am-paro de la Ley de Salario Mínimo, Ley Núm. 84 de 20 de julio de 1995, según enmendada, 29 L.P.R.A. see. 245 et seq. (en adelante Ley 84). Se acogió, asimismo, al procedi-miento sumario de la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. sees. 3118-3132) (en adelante Ley 2). En el epígrafe nombró como parte querellada a “Industrial Optics y/o Centro Visual del Norte”, indicando que dicha parte “es una entidad jurídica que opera en Puerto Rico un ne-*4gocio de servicios de optometría, y venta y distribución de espejuelos, entre otras cosas ...’’.(1)
Así pues, el Tribunal de Primera Instancia (en adelante TPI) expidió por separado una “Orden de Citación”(2) a “Centro Visual del Norte” y otra a “Industrial Optics, Active Eyes” el 30 de junio de 2000.(3) Dicha orden disponía que, conforme a la Ley 2, supra, cada querellada tenía la obligación de presentar una contestación a la querella den-tro de los diez (10) días después de la notificación, si ésta se *5hiciere en el distrito judicial en el que se promovió la ac-ción, y dentro de quince (15) días en los demás casos. Am-bas citaciones fueron diligenciadas el 19 de julio de 2000: la primera se diligenció en el centro de optometría “Active Eyes”, localizado en Bayamón, y la segunda se diligenció en “Centro Visual del Norte” de Manatí, donde laboraba el peticionario(4)
Ahora bien, el Lie. José R. Rosselló Camacho, abogado laboral de la parte recurrida, se encontraba de vacaciones a la fecha de la citación, por lo cual no pudo atender la querella instada por el peticionario. En su lugar, lo repre-sentó provisionalmente el Lie. José R. Rosselló Reyes, quien compareció ante el tribunal el 24 de julio de 2000 mediante una moción titulada Moción Interesando Pró-rroga y Comparecencia Especial, para “única y exclusiva-mente” solicitar una prórroga “no mayor de treinta (30) días para que el abogado que habrá de asumir la represen-tación profesional del caso en su capacidad permanente, el Ledo. Rosselló Camacho ... pueda hacerse cargo del caso” cuando regresase de sus vacaciones el 31 de julio de 2000.(5) Asimismo, acompañó con la moción una declara-ción jurada suscrita por el Sr. José Ángel Pifia Álvarez en calidad de “representante autorizado de la parte querellada”. Este, a su vez, indicó que tenía autorización para “comparecer en la moción de prórroga ... como lo ha hecho el abogado en carácter especial en este caso”.(6) Sin embargo, en ningún momento aclaró si la parte querellada se estaba sometiendo o no a la jurisdicción del tribunal.
No obstante, el 31 de julio de 2000 el TPI escuetamente declaró sin lugar la moción de prórroga, basándose en que *6se trataba de un procedimiento sumario bajo la Ley 2.(7) Esta orden fue notificada el 4 de agosto de 2000. Empero, el día previo —esto es, el 3 de agosto— ya el peticionario había presentado una moción en la que solicitó que se ano-tara rebeldía y que se dictara sentencia a su favor. (8)
Eventualmente, el licenciado Rosselló Camacho regresó de su receso el 31 de julio, y el 9 de agosto de 2000 presentó a nombre de la parte querellada tres (3) escritos ante el TPI, a saber: (1) una Moción de Reconsideración, por ha-berse dictado sin lugar la solicitud de prórroga; (2) una Moción de Desestimación, en la que alegó que la parte que-rellada no era una persona jurídica y que, por lo tanto, el tribunal carecía de jurisdicción, y (3) una Contestación a la Querella(9)
El 17 de agosto de 2000 el TPI dictó una orden, decla-rando “ha lugar” tanto la anotación de rebeldía como la querella presentada por el peticionario. Esta orden fue no-tificada el 25 de agosto de 2000.(10)
No obstante, el 6 de septiembre de 2000 la parte quere-llada presentó un escrito mixto de reconsideración y/o re-levo de sentencia titulado Moción de Relevo de Sentencia al Amparo de la Regla 49.2 [de] Procedimiento Civil y la Sección 3124 del Procedimiento Sumario, de Reconsidera-ción, y Solicitud de Señalamiento de Vista(11)
Por su parte, el 14 de septiembre de 2000 el TPI declaró sin lugar la moción de reconsideración presentada por la parte recurrida el 9 de agosto y sostuvo, a su vez, que la moción de desestimación presentada por ésta se había tor*7nado “académica”.(12) Dicha orden fue notificada el 22 de septiembre de 2000.
El 25 de septiembre de 2000 el TPI dictó una segunda orden, notificada el 28 de septiembre, declarando “no ha lugar” el escrito de la parte querellada presentado el 6 de septiembre de 2000, el cual había titulado “Moción de Re-levo de Sentencia al Amparo de la Regla 49.2 [de] Procedi-miento Civil y la Sección 3124 del Procedimiento Sumario, de Reconsideración, y Solicitud de Señalamiento de Vista”.(13) Es decir, el TPI declaró sin lugar la moción de relevo de sentencia y/o reconsideraciónX14)
El 4 de octubre de 2000 la parte recurrida sometió ante el TPI una Moción Solicitando Vista. Sin embargo, acto seguido —y sin que el TPI hubiese resuelto la solicitud de vista— el 30 de octubre de 2000 la parte recurrida pre-sentó ante el Tribunal de Circuito de Apelaciones (en ade-lante TCA) una solicitud de certiorari y una Moción en Auxilio de Jurisdicción, solicitándole, en síntesis, que “re-voque la Resolución u Orden del Tribunal de Primera Ins-tancia ... de fecha 25 de septiembre de 2000 ... la cual declaró No Ha Lugar a la Moción de Relevo de Sentencia ... y por consiguiente, deje sin efecto la Sentencia que dictó el Tribunal de Primera Instancia, de fecha 17 de agosto de 2000 ...”.(15) No obstante, el 24 de octubre de 2000 el TPI dictó una orden para reiterar su rechazo a la solicitud de relevo de sentencia y para denegar, además, la solicitud de vista. Esta fue debidamente notificada el 1ro de noviem-bre, es decir, al día siguiente de haber presentado la parte recurrida su solicitud de certiorari ante el TCA.(16)
Asimismo, el foro de instancia notificó por segunda vez, el 1ro de noviembre de 2000, su rechazo a la moción de la *8parte recurrida, en la que ésta solicitó la reconsideración.(17) Finalmente, el 16 de noviembre de 2000 el TPI notificó su orden de 24 de octubre, proveyendo no ha lugar a la moción que solicitó una vista presentada por la parte querellada. (18)
Así las cosas, el 29 de diciembre de 2000 el foro apela-tivo dictó una “sentencia’^19) revocatoria, siendo ésta noti-ficada el 10 de enero de 2001. Dicho tribunal indicó en su dictamen que, a pesar de que “resulta evidente que la etapa del procedimiento en que se nos presenta el caso no es la más propicia para su consideración”, concluyó que el TPI aún no había “resuelto la moción de relevo de sentencia presentada por el [peticionario] el 6 de septiembre de 2000, ya que solamente resolvió la solicitud de reconsideración contenida en dicha moción”. (Enfasis suplido.) Apéndice, pág. 146. Ello a pesar de que la parte allí peticionaria, aquí recurrida, reconoció en su escrito de certiorari que el foro a quo había denegado su moción de relevo, y ni siquiera ha-bía cuestionado dicho resultado. Sin embargo, el TCA re-vocó la resolución dictada por el TPI el 25 de septiembre, y devolvió el caso al foro de instancia “para que resuelva dicha moción de relevo a la luz de la jurisprudencia y doctri-nas aplicables”. (Énfasis suplido.X20)
De esta sentencia acudió ante nos el peticionario el 19 de marzo de 2001, señalando la comisión de un error sola-mente, a saber:
Erró el honorable Tribunal de Circuito de Apelaciones al revo-car la determinación del Tribunal de Primera Instancia en ausencia de jurisdicción bajo el procedimiento sumario de re-clamaciones laborales, puesto que los términos para revisar la *9determinación ya habían decursado. Solicitud de certiorari, págs. 5-6.
Este Tribunal emitió una Resolución el 20 de abril de 2001, concediendo un término de treinta (30) días a la parte recurrida para que mostrase causa por la cual no deberíamos expedir el auto solicitado y dictar sentencia re-vocatoria de la sentencia del TCA de 29 de diciembre de 2000. Según lo requerimos, la parte recurrida compareció el 31 de mayo de 2001, mediante un escrito titulado Escrito para Mostrar Causa.
No obstante, el 5 de junio de 2001 la parte recurrida volvió a comparecer mediante una Moción Informativa, in-dicando que durante la preparación de su Escrito para Mostrar Causa “recibieron] una llamada telefónica de la oficina del Hon. Juez José M. Lorie Velasco solicit [á]ndo [les] que preparara [n] un Proyecto de Resolu-ción declarando Con Lugar la Moción de Relevo de Senten-cia ...”. Moción Informativa, pág. 1. Ello en vista de la rei-terada norma de que la mera presentación de un recurso de certiorari ante un tribunal apelativo no paraliza los pro-cedimientos ante el tribunal inferior. Por lo tanto, el 18 de mayo de 2001 la parte recurrida presentó el proyecto de resolución solicitado.
El 15 de junio de 2001 compareció nuevamente la parte recurrida mediante una Moción Informativa, indicándonos que el TPI ya había dictado una nueva resolución me-diante la cual declaró finalmente la procedencia de la soli-citud de relevo de sentencia. Ello a pesar de que dicha so-licitud había sido rechazada en dos ocasiones previamente. En otras palabras, esta última actuación del foro de ins-tancia tuvo el efecto práctico de dejar sin efecto la senten-cia dictada en rebeldía en contra de la parte recurrida el 15 de agosto de 2000. Tuvo el efecto también de reconsiderar las dos denegatorias previas: la del 25 de septiembre y la del 24 de octubre de 2000.
*10Oportunamente, compareció ante nos el peticionario el 22 de junio de 2001 mediante una moción en auxilio de nuestra jurisdicción, solicitando que los procedimientos ante los tribunales inferiores fuesen paralizados. El 27 de junio de 2001 declaramos con lugar dicha solicitud. Esta-mos en posición de resolver.
I — 1
Hemos reiterado en un sinnúmero de ocasiones que la Ley 2 establece un procedimiento sumario para los casos de reclamaciones instadas por obreros y empleados contra sus patronos por servicios prestados, respondiendo a la política pública clara e inequívoca establecida por el Estado de abreviar dicho procedimiento de manera que sea lo menos oneroso posible para el obrero. Dávila, Rivera v. Antilles Shipping, Inc., 147 D.P.R. 483 (1999).
De igual forma, hemos enfatizado vez tras vez que la esencia y médula del trámite fijado por dicha ley consti-tuye precisamente el procesamiento sumario y expedito. Santiago v. Palmas del Mar Properties, Inc., 143 D.P.R. 886, 891 (1997); Marín v. Fastening Systems, Inc., 142 D.P.R. 499 (1997); Rivera v. Insular Wire Products Corp., 140 D.P.R. 912 (1996); Mercado Cintrón v. Zeta Com., Inc., 135 D.P.R. 737 (1994); Resto Maldonado v. Galarza Rosario, 117 D.P.R. 458 (1986); Díaz v. Hotel Miramar Corp., 103 D.P.R. 314, 316 (1975). En otras palabras, la natura-leza sumaria del procedimiento establecido en esta ley constituye su característica esencial. Srio. del Trabajo v. J.C. Penney Co., Inc., 119 D.P.R. 660 (1987).
Asimismo, las normas establecidas en la Ley 2 lo que intentan es evitar que el patrono dilate innecesaria y viciosamente los procedimientos judiciales, sin negar una pronta y justa solución para ambas partes. León v. Rest. El Tropical, 154 D.P.R. 249 (2001); Rivera v. Insular Wire Products Corp., supra, pág. 923.
*11En el pasado hemos insistido también que “[e]l hecho de que en ocasiones las circunstancias especiales de algún caso particular requieran alguna flexibilidad en la aplicación de la Ley Núm. 2 ... de ningún modo nos da carta blanca para soslayar en cualquier caso el inequívoco y mandatorio precepto de rapidez en el trámite judicial estatuido en dicha ley. De ordinario, no tenemos otra alternativa que no sea la rigurosa aplicación de los términos taxativos de la Ley Núm. 2, supra. Sólo en casos excepcionales, cuando median circunstancias especiales, podemos ser más flexibles”. Mercado Cintón v. Zeta Com., Inc., supra, pág. 742.
Ahora bien, la See. 3 de la referida Ley 2 dispone, en parte, que una vez presentada la querella, la parte querellada deberá presentar su contestación por escrito “dentro de diez (10) días después de la notificación, si ésta se hiciere en el distrito judicial en que se promueve la acción, y dentro de quince (15) días en los demás casos, y apercibiéndole, además, que si así no lo hiciere, se dictará sentencia en su contra, concediendo el remedio solicitado, sin más citarle ni oírle”. 32 L.P.R.A. see. 3120.
Por su parte, la See. 4 de la Ley 2 dispone, en su parte pertinente, que:
Si el querellado no radicara su contestación a la querella en la forma y en el término dispuestos en la see. 3120 de este título, el juez dictará sentencia contra el querellado, a instan-cias del querellante, concediendo el remedio solicitado. En este caso dicha sentencia será final y de la misma no podrá ape-larseDisponiéndose, sin embargo, que el querellado podrá acudir del Tribunal ... correspondiente ... en que se haya ori-ginado la reclamación al Tribunal [de Circuito de Apelaciones], dentro de los diez (10) días siguientes a la notificación de la sentencia para que se revisen los procedimientos. (Énfasis suplido.) 32 L.P.R.A. see. 3121.
Conforme a la See. 4 citada anteriormente, la regla general es que, en los casos en que un querellado no conteste la querella en su contra en la forma y en el término dis-*12puesto por ley —es decir, en querellas dictadas en rebel-día— el juez dictará una sentencia que será final y que no podrá apelarse. La razón es conocida: el propósito fundamental de la Ley 2 es hacer viable un procedimiento suma-rio a favor de los ciudadanos que evite toda dilación judicial en el reclamo de sus derechos laborales. No obstante, dicha sección establece el derecho de recurrir en alzada solamente si es “para que se revisen los procedimientos”, que significa, en otras palabras, que dicha revisión se li-mita a cuestiones exclusivamente procesales. Santiago v. Palmas del Mar Properties, Inc., supra, págs. 894 y 901.(21) De modo que toda determinación sobre derechos sustanti-vos no es revisable si la sentencia se dictó en rebeldía. Id. Además, dicha revisión debe solicitarse dentro de un tér-mino sumario de diez (10) días siguientes a la notificación de la sentencia dictada en rebeldía. Id.
No hay duda de que el trámite ante el TPI en el caso de autos fue complicado. Sin embargo, a poco se examine y analice con detenimiento la secuencia de eventos procesa-les acaecidos en dicho foro, se percatará de que, conforme a lo dispuesto en la Ley 2, la primera fecha clave fue cuando se notificó la copia de la querella u “Orden de Citación”, es decir, el 19 de julio de 2000. Ese día el TPI adquirió juris-dicción sobre la parte querellada recurrida, y en ese mo-mento comenzó a transcurrir el término dispuesto por la Ley 2 para contestar la querella.
La segunda fecha clave, desde luego, fue la fecha en que venció el término que tenía la parte querellada recurrida para contestar la querella. Ésta tenía quince (15) días para contestar, conforme a la See. 3 de la Ley 2, supra. Como señalamos anteriormente, dicha sección establece que si copia de la querella u orden de citación se notifica fuera del distrito judicial en donde se promueve la acción, la parte *13querellada tendrá un término de quince (15) días para pre-sentar su contestación por escrito. 32 L.P.R.A. see. 3120. En el caso de autos, aunque la acción judicial fue promo-vida en el Distrito Judicial de San Juan, la querella sin embargo fue notificada dos veces, el mismo día, en dos mu-nicipios (Manatí y Bayamón) que no corresponden al “dis-trito judicial en que se prom[ovió] la acción”. Véase Hernández v. Espinosa, 145 D.P.R. 248 (1998). Por lo tanto, el último día hábil para contestar la querella que tenía la parte querellada recurrida fue el 3 de agosto de 2000. No lo hizo. (22)
En vista de que la sentencia del TPI se dictó sin que el querellado, o sea, la parte aquí recurrida, contestara la querella, el TPI tenía autorización para dictar sentencia en rebeldía al amparo de la See. 3, supra. Así lo hizo, a solici-tud del peticionario, el 17 de agosto de 2000. Dicha senten-cia fue final el día que fue notificada, es decir, el 25 de agosto de 2000. Según la See. 3, supra, esta sentencia dic-tada por el foro de instancia en rebeldía no podía apelarse.
*14No obstante, la parte recurrida tenía a su disposición el derecho de acudir al TCA mediante certiorari dentro de los diez (10) días siguientes a la notificación de la sentencia para plantear cualquier asunto de índole procesal. 32 L.P.R.A. see. 3121. Al notificar el TPI su sentencia el 25 de agosto, la parte recurrida tenía hasta el 4 de septiembre de 2000 para presentar dicho recurso de certiorari. Tampoco lo hizo.
En cambio, el 6 de septiembre la parte recurrida pre-sentó una solicitud mixta de reconsideración y/o relevo de sentencia, esgrimiendo aquellos planteamientos que debió haber formulado propiamente en el recurso de certiorari provisto por la See. 4 de la Ley 2, supra. Dicha solicitud fue denegada por primera vez el 25 de septiembre de 2000.
De esta primera denegación a su solicitud de reconside-ración y/o relevo acudió la parte recurrida ante el TCA, mediante un recurso de certiorari el 30 de octubre de 2000. El peticionario, por su parte, alega ante nos que dicho re-curso no era procedente al amparo de la Ley 2, ya “que los términos para revisar la determinación ya habían decursado”. Concluye que erró el TCA al expedir el recurso y al revocar al TPI.
La See. 7 de la Ley 2 (32 L.P.R.A. see. 3124) establece claramente que “el tribunal conservará la discreción que le concede la Regla 49.2 de las de Procedimiento Civil” para relevar a una parte de una sentencia dictada en su contra conforme al procedimiento sumario establecido en la Ley 2. Asimismo, la See. 3 de la Ley 2, supra, dispone, en su parte pertinente, que en los casos que se tramiten con arreglo a las Secs. 1 a 15 (32 L.P.R.A. sees. 3118 a 3132) “se aplicarán las Reglas de Procedimiento Civil en todo aquello que no esté en conflicto con las disposiciones específicas de las mismas o con el carácter sumario del procedimiento establecido” por dichas secciones.(23) Empero, la moción de *15relevo deberá presentarse dentro del término de sesenta (60) días de notificada la sentencia, y los hechos deben ex-ponerse bajo juramento. Véase 32 L.P.R.A. sees. 3120 y 3124.
Es doctrina claramente establecida que “aún cuando hemos señalado que la Regla 49.2 ... debe interpretarse de forma liberal, esto no significa que se utilice en sustitución de los recursos de revisión o reconsideración”. Véanse: Figueroa v. Banco de San Juan, 108 D.P.R. 680, 688 (1979); González v. Chávez, 103 D.P.R. 474, 476 (1975); Builders Ins. Co. v. Tribunal Superior, 100 D.P.R. 401, 404 (1972); E.L.A. v. Tribunal Superior, 86 D.P.R. 692 (1962); Banco Popular v. Tribunal Superior, 82 D.P.R. 242 (1961). Según hemos resuelto insistentemente, tampoco puede utilizarse “como remedio sustituto para el recurso de revisión provisto por ley”. Builders Ins. Co. v. Tribunal Superior, supra, pág. 404.
En el caso de autos, no hay duda de que la parte recu-rrida presentó una moción mixta de reconsideración y/o relevo dentro del término exigido por la See. 7 (32 L.P.R.A. see. 3124). Sin embargo, resulta claro que utilizó dicho me-canismo para hacer planteamientos que, propiamente, de-bió haber formulado ante el TCA en el recurso de certiorari provisto por la See. 4 de la Ley 2, supra, es decir, dentro de los diez (10) días siguientes a la fecha de la notificación de la sentencia dictada en rebeldía. Como ya indicamos, no lo hizo. A más de esto, debemos subrayar que el TPI no tan sólo denegó la moción de relevo el 25 de septiembre, sino que reiteró dicho fallo por segunda vez el 24 de octubre de 2000.(24)
*16El 29 de diciembre de 2000 el TCA emitió una sentencia, concluyendo que el TPI dictaminó sólo la improcedencia de la reconsideración, pero nada había dispuesto sobre la pro-cedencia del relevo solicitado por la recurrida. Por lo tanto, expidió el auto, revocó al TPI y devolvió el caso al TPI “para que resuelva la moción de relevo de sentencia”.
Como indicamos, en el caso de autos la parte querellada recurrida no presentó una contestación a la querella en término, y cuando el TPI dictó la sentencia, tampoco pre-sentó el recurso de certiorari específicamente previsto por la See. 4 de la Ley 2, supra. Tomando en consideración los intereses involucrados, como hemos resuelto reiterada-mente, la parte recurrida simplemente no podía pretender utilizar su moción de relevo “como remedio substituto para el recurso ordinario de revisión” provisto por ley. Rodríguez v. Tribunal Superior, 102 D.P.R. 290, 294 (1974).
El TCA actuó sin jurisdicción al acoger el recurso de certiorari presentado por la parte aquí recurrida posterior-mente y emitir una Sentencia el 29 de diciembre de 2000, revocando al TPI.(25) Por lo tanto, concluimos que el error señalado por el peticionario en su recurso fue cometido.
*171 — 1 I — I H-1
Por todo lo anterior, se expide el auto de certiorari y se revoca la sentencia del Tribunal de Circuito de Apelaciones emitida el 29 de diciembre de 2000 por carecer dicho foro de jurisdicción. Se revoca la resolución del Tribunal de Pri-mera Instancia emitida el 22 de mayo de 2001 por carecer éste de jurisdicción y se deja en vigor la sentencia en rebel-día emitida por dicho foro el 15 de agosto de 2000.

Se dictará sentencia de conformidad.


(1) Apéndice, pág. 21.


(2) La “Orden de Citación”, al amparo de la See. 3 de la Ley Núm. 2 de 17 de octubre de 1961 (en adelante Ley 2), 32 L.P.R.A. see. 3120, sustituye, o viene a ser, al emplazamiento en un proceso ordinario. Es decir, hace las veces del emplazamiento.


(3) Véase Apéndice, págs. 32-35.
Debemos señalar que dos meses después del despido del peticionario, el 20 de junio de 2000, el señor Valles Vargas y la señora Salas Gay firmaron un contrato titulado “Contrato de Opción a Compra” para venderle, inter alia, “las llaves” de las empresas mencionadas a una corporación doméstica con fines de lucro registrada bajo el nombre de “Servicios Visuales del Norte, Inc.” (en adelante la corporación). Véase Apéndice, pág. 43. La corporación, por su parte, era propietaria y operaba un establecimiento de optometría llamado “Active Eyes", localizado en Plaza del Sol Mall, en el municipio de Bayamón. Véase Apéndice, pág. 32. La corporación compa-reció al otorgamiento de dicho contrato a través de su presidente, el Sr. José Ángel Piña Álvarez, y de su vicepresidente, el Sr. Carlos Javier Rodríguez Torres.
Aunque no está en controversia ante nos dicho “contrato de opción”, cabe señalar que, según surge del expediente, la contratación puso en efecto una especie de cesión de bienes a favor de la corporación sobre las propiedades en cuestión, con efecto retroactivo al 1ro de enero de 2000. Apéndice, pág. 45. Cabe señalar, además, que como parte del acuerdo se incluyó en el contrato una cláusula de responsabilidad sucesoral mediante la cual específicamente se acordó que la corporación asumiría todas las obligaciones y responsabilidades de los establecimientos en cuestión, retro-activamente, desde el 1ro de enero de 2000.
Por último, debemos señalar que tanto la parte recurrida “Industrial Optics” como la corporación compradora, “Servicios Visuales del Norte, Inc.”, son corporacio-nes domésticas con fines de lucro debidamente registradas, según indica el Registro de Corporaciones del Departamento de Estado. Es decir, ambas tienen personalidad jurídica conforme a derecho. Art. 27 del Código Civil, 31 L.P.R.A. sec. 101. Sin embargo, la entidad denominada “Centro Visual del Norte” en el epígrafe de la demanda no aparece registrada como una corporación en esta jurisdicción. Conocido es que, como regla general, no se puede comparecer en carácter de parte a un proceso judicial a base de un nombre comercial, de manera que si un negocio no está incorporado, no puede designarse como parte en el pleito por carecer de personalidad jurídica, lo cual es determinada por ley. Véase R. Hernández Colón, Derecho Procesal Civil, San Juan, Ed. Mihcie, 1997, Sec. 1101, pág. 101, y See. 1114, pág. 107, como excepción a dicha regla. Véase, además, León v. Rest. El Tropical, 154 D.P.R. 249, 258 (2001), en donde este Tribunal aclaró y enfatizó que la validez de una notificación “no queda en modo alguno amainada por el hecho de que en el epígrafe del emplazamiento se indique imperfectamente el nombre del demandado”.


(4) Apéndice, págs. 32-35.


(5) Apéndice, pág. 25.


(6) Apéndice, pág. 27. La See. 3 de la Ley 2 (32 L.P.R.A. see. 3120) dispone que el juez tendrá discreción para prorrogar el término para contestar la querella “[s]olamente a moción de la parte querellada, la cual deberá notificarse al abogado de la parte querellante o a ésta si compareciere por derecho propio, en que se expongan bajo juramento los motivos que para ello tuviere la parte querellada ...”.


(7) La orden dispuso: “SIN LUGAR. SE TRATA DE UN PROCEDIMIENTO SUMARIO.” Apéndice, pág. 28.


(8) Apéndice, pág. 29.


(9) Apéndice, págs. 36, 41 y 47. Como se explicará más adelante, el último día hábil para que la parte querellada recurrida presentara su contestación a la querella era el 3 de agosto de 2000.


(10) Apéndice, pág. 50.


(11) Apéndice, pág. 57. Asimismo, se anejó a dicha moción una declaración ju-rada suscrita por el Sr. Carlos J. Rodríguez Torres, optómetra, y vicepresidente de la corporación, actual dueña de la parte querellada. Apéndice, pág. 67.


(12) Apéndice, pág. 88.


(13) íd., pág. 89.


(14) Así lo reconoce también la propia parte recurrida. Véase en autos el Escrito Para Mostrar Causa, pág. 4, presentado ante nos el 31 de mayo de 2001.


(15) Apéndice, pág. 19.


(16) Apéndice, págs. 125-126.


(17) íd., pág. 125.


(18) Apéndice, pág. 127.


(19) Más bien, debió titularse “Resolución”.


(20) Apéndice, pág. 146. Aparentemente, las partes nunca le informaron al Tribunal de Circuito de Apelaciones (en adelante TCA) que el 1ro de noviembre de 2000 el TPI reiteró que había denegado la moción de relevo de sentencia solicitada por la parte recurrida.


(21) Indícennos en el caso Santiago v. Palmas del Mar Properties, Inc., 143 D.P.R. 886, 894 (1997), que en estos casos el recurso apropiado para lograr dicha revisión es el certiorari, que es un recurso discrecional, y no la apelación, el cual es obligatorio, íd., págs. 902 y 904.


(22) Por otra parte, en cuanto a la denegatoria de la moción de prórroga, la parte recurrida expone en su alegato la teoría de que el fallo del tribunal se debió a que, al momento de decidir, el tribunal no tuvo ante sí copia del juramento requerido por la Ley 2, ya que por error ésta no se acompañó con la copia de cortesía que supuesta-mente utilizó el tribunal al dictar el fallo, aunque sí se acompañó a la moción que presentó en el Tribunal. No tiene razón, ya que su teoría se funda en dos (2) premisas equivocadas, a saber: primero, que de haberse acompañado la copia del juramento, el tribunal hubiese sin duda concedido la solicitud de prórroga; y segundo, que un tribunal está siempre obligado a conceder una prórroga, si se da fiel cumplimiento a los requisitos de ley. No podemos admitir su teoría.
Hemos insistido siempre que, bajo la Ley 2, una prórroga sólo procederá en circunstancias especialísimas, excepcionales y poco frecuentes, es decir, cuando exista “causa justificada”, ya que de ordinario no debe existir razón alguna para dilatar los procedimientos. Rivera v. Insular Wire Products Corp., 140 D.P.R. 912, 926 (1996). Además, la See. 3 de la Ley 2 dispone claramente que la concesión de una prórroga es una determinación enteramente discrecional del tribunal, no mandatoria. 32 L.P.R.A. see. 3120 (el juez “podrá” prorrogar el término para contestar).
Por otro lado, no podemos pasar por alto la razón fundamental que dio el TPI al denegar la solicitud de prórroga: “se trata de un procedimiento sumario”. Ante esta inequívoca expresión no cabe discernimiento adicional. Nada expresó sobre la ausen-cia del juramento requerido por la See. 3, supra, ni sobre algún otro incumplimiento de ley, según alega la parte recurrida. En fin, la concesión de prórrogas queda siem-pre a la discreción del sano juicio del tribunal. Rechazamos, por lo tanto, la teoría formulada por la parte recurrida, por entender que carece de mérito.


(23) 32 L.P.R.A. sees. 3118 a 3132.


(24) La parte recurrida, como también indicamos, reconoce en todo momento que su moción fue rechazada la primera vez, es decir, el 25 de septiembre de 2000. Sobre ello no cabe duda. Véase nota al calce Núm. 14.
Ahora bien, por razones que desconocemos, la parte recurrida nunca notificó al TCA sobre la orden del TPI de 24 de octubre, que reiteró la denegatoria a su moción de relevo. Asimismo, nos hemos percatado de que la parte recurrida omitió señalar dicho fallo (el segundo) en su alegato ante nos, por razones que también desconocemos.


(25) Fuimos informados mediante una Moción Informativa presentada por la parte recurrida el 15 de junio de 2001, que el TPI emitió una resolución en la que declaró con lugar la moción de relevo de sentencia el 22 de mayo de 2001, por lo que ordenó “la continuación de los procedimientos”. Ello a pesar de que había declarado sin lugar dicha moción en dos ocasiones. En otras palabras, el TPI actuó cerca de siete meses luego de haber declarado sin lugar la solicitud de relevo de sentencia por segunda ocasión el 25 de octubre de 2000, y más de nueve meses luego de su dicta-men original del 15 de agosto de 2000, en la que declaró con lugar la querella. Actuó sin jurisdicción.
Si bien es cierto que la presentación de una petición de certiorari no paraliza los procedimientos ante el tribunal de instancia o ante el TCA, no obstante, es norma claramente establecida en nuestra jurisdicción que un tribunal no puede reconside-rar un dictamen suyo pasado el término de treinta (30) días desde el archivo en autos de copia de la notificación de la sentencia. Villanueva v. Hernández Class, 128 D.P.R. 618 (1991); Suárez v. Flamingo Homes, Inc., 102 D.P.R. 664, 669 (1974). Pasado dicho término, el tribunal simplemente queda desprovisto de jurisdicción.